Citation Nr: 1109710	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to exposure to herbicides and/or as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The examiner who conducted December 2008 VA examination did not discuss the findings noted in a July 2008 VA outpatient evaluation, and did not explain why the December 2008 VA examination resulted in different conclusions than the July 2008 outpatient evaluation.  Without a discussion of the differences in the medical conclusions, the Board is not able to weigh the differing conclusions.

The July 2008 outpatient evaluation states that additional diagnostic examinations should be conducted.  However, the record does not reflect whether or not the additional testing was scheduled or conducted, and the examiner who conducted the December 2008 VA examination did not indicate either that the recommended testing had been conducted, or whether the results of such examinations were available for review, or whether further diagnostic examinations were not required.  Without such discussion, the Board is unable to determine whether the record is adequate.

The examiner who conducted the December 2008 VA examination identified neurologic abnormalities of the upper extremities and neurologic abnormalities of the lower extremities, but assigned a diagnosis limited to the upper extremities neurologic abnormalities.  Further development of the clinical evidence is required.  

Additionally, the record reflects that the Veteran underwent cervical spine fusion in 2006.  No record from that procedure, or neurologic evaluation by the providers who recommended or performed that procedure, is of record.  Moreover, the Veteran reports that he underwent extensive testing to rule out multiple sclerosis, but the reports of that testing do not appear to be of record.  Further development of the clinical evidence is required.

Accordingly, the case is REMANDED for the following action:

1.  Request complete records of the Veteran's treatment by his private physician, GL, MD, who provided an April 2009 medical statement.  

2.  Request records of anterior and posterior cervical spine fusion performed in 2006 at Munson Medical Center, Traverse City, Michigan, to include at least the admission history and physical, operative report, neurologic evaluations, and discharge summary. 

3.  Ask the Veteran whether he has received neurologic treatment outside VA, other than from GL, MD.  Request records from any identified provider.

4.  Obtain complete VA outpatient treatment records from July 2008 to the present, to include any reports of EMG testing conducted after July 2008, laboratory examinations of the blood conducted after July 2008, and reports of radiologic examinations conducted after July 2008.  

5.  After the above actions are completed, the Veteran should be scheduled for neurologic examination of the upper and lower extremities.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies testing should be conducted.  All pertinent pathology should be noted in the examination report.

i)  Clarify the current diagnoses applicable to the Veteran's neurologic abnormalities.  
   Does the Veteran have multiple sclerosis?
   Does he manifest peripheral neuropathy of either upper extremity or either lower extremity?  
   Assign a diagnosis for each current neurologic disorder of either or both upper extremities and/or either or both of the lower extremities.  

ii)  For any currently-diagnosed disorder manifested by neurologic abnormality of one or more extremities, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the diagnosed disorder is causally or etiologically due to exposure to herbicides, or is proximately due to or aggravated by his service-connected diabetes mellitus, type 2.  

(iii)  If the Veteran is diagnosed with acute or subacute peripheral neuropathy, if possible, please indicate whether it manifested to a degree of 10 percent or more by 1969.

6.  Thereafter, readjudicate the appeal.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


